UNITED STATES DISTRICT COURT                                 FILED
                              FOR THE DISTRICT OF COLUMBIA                                  JAN 12 2009
                                                                                      Clerk, U.S. District and
Ernest Nelson Goodman,                                 )                                Bankruptcy Courts
                                                       )
                       Plaintiff,                      )
                                                       )
               v.                                      )
                                                       )
                                                              Civil Action No.
                                                                                    09 0059
John Lewis, U.S. Congressman, et al.,                  )
                                                       )
                       Defendants.                     )


              MEMORANDUM OPINION AND ORDER TRANSFERRING CASE

        Plaintiff, a prisoner incarcerated at the Ware County Jail in Waycross, Georgia, filed a

pro se complaint and submitted an application to proceed in forma pauperis. The complaint will

be dismissed in part and transferred to the correct venue. The application to proceed in forma

pauperis will be left for the determination of the transferee court.

        The complaint names as a defendant U.S. Congressman John Lewis l because he did not

undertake a congressional investigation of the incident giving rise to these claims. The

Congressman enjoys absolute immunity from suit with regard to any decision to seek or decline

to authorize a congressional investigation. Doe v. McMillan, 412 U.S. 306,313 (1973) (the

Speech and Debate clause immunity encompasses authorizing, or not, a congressional

investigation). Accordingly, the claim against Congressman Lewis will be dismissed.

       The complaint also alleges facts in support of a claim that individual officers employed

by the Waycross Police Department and the Ware County Sheriffs Department used excessive

force in arresting plaintiff and then showed deliberate indifference to plaintiff s medical needs

upon incarceration. These claims will be construed as ones brought under 42 U.S.C. § 1983.



       I Congressman Lewis is referred to as Congressman Thompson at one point in the
complaint. (See Compi. at 2.)
Without Congressman Lewis as a defendant, venue does not lie in this jurisdiction. Therefore, in

the interest of justice, this case will be transferred pursuant to 28 U.S.C. § 1406 to the United

States District Court for the Southern District of Georgia - Waycross Division. The

determination of the application to proceed in forma pauperis will be left to the transferee court.

Accordingly, it is hereby

        ORDERED that the claims against Congressman John Lewis are DISMISSED. It is

        FURTHER ORDERED that this case is TRANSFERRED to the United States District

Court for the Southern District of Georgia, Waycross Division. The Clerk is DIRECTED to

transfer the case forthwith.




Date: 12-/t




                                                 2